
	

113 HRES 128 IH: Honoring the service and sacrifice of members of the United States Armed Forces on the occasion of the 10th anniversary of the start of Operation Iraqi Freedom and Operation New Dawn.
U.S. House of Representatives
2013-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 128
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2013
			Mr. Hunter (for
			 himself, Mr. Turner,
			 Mr. Franks of Arizona,
			 Mr. Kinzinger of Illinois,
			 Mr. Peters of California,
			 Ms. Duckworth,
			 Mr. Grimm,
			 Mr. Austin Scott of Georgia,
			 Mr. Gibson,
			 Mrs. Hartzler,
			 Mr. Murphy of Pennsylvania,
			 Mr. Conaway,
			 Mr. Coffman,
			 Mr. Gallego,
			 Mr. Wittman, and
			 Mr. Stivers) submitted the following
			 resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Honoring the service and sacrifice of
		  members of the United States Armed Forces on the occasion of the 10th
		  anniversary of the start of Operation Iraqi Freedom and Operation New
		  Dawn.
	
	
		Whereas in Public Law 107–243 (H.J. Res 114 of the 107th
			 Congress), the House of Representatives and the Senate authorized the President
			 to use the United States Armed Forces as the President determined to be
			 necessary and appropriate against Iraq;
		Whereas, on March 19, 2003, the United States Armed Forces
			 began military operations in Iraq, with the objective of disarming and removing
			 Saddam Hussein and his regime;
		Whereas, on April 9, 2003, with the removal of a statue of
			 Saddam Hussein in Firdos Square in Baghdad by members of the United States
			 Armed Forces and Iraqi civilians, the United States Armed Forces and coalition
			 forces effectively neutralized the Iraqi Army just three weeks after ground
			 operations began;
		Whereas, on July 22, 2003, after refusing to surrender,
			 Saddam Hussein’s sons Uday Hussein and Qusay Hussein were killed in a firefight
			 with members of the United States Armed Forces in Mosul;
		Whereas, on December 13, 2003, acting on information
			 provided through coordinated intelligence activity, members of the United
			 States Armed Forces captured Saddam Hussein in Tikrit;
		Whereas in 2004, in direct response to an insurgent
			 uprising in Fallujah, approximately 15,000 members of the United States Armed
			 Forces and coalition forces entered the insurgent stronghold and reclaimed the
			 city;
		Whereas, on October 15, 2005, the new Constitution of Iraq
			 was ratified and two months later the first election for the Iraqi Council of
			 Representatives was facilitated;
		Whereas, on June 7, 2006, in a significant blow to the
			 insurgent campaign, a United States Air Force airstrike near Baquba killed Abu
			 Musab al-Zarqawi, the leader of al-Qaeda in Iraq;
		Whereas, on January 10, 2007, with the number of members
			 of the United States Armed Forces in Iraq totaling approximately 140,000, a
			 surge of 21,000 American troops was announced under the banner of A New
			 Way Forward;
		Whereas, on June 1, 2007, in what was called The
			 Awakening, Sunni tribe members joined the United States Armed Forces
			 and coalition forces in targeting militants in Anbar Province and other
			 locations, leading to a significant decrease in insurgent violence;
		Whereas, on September 1, 2008, the United States Armed
			 Forces in Anbar Province formally transferred security responsibilities to
			 Iraqi forces;
		Whereas, on February 1, 2009, reductions in the number of
			 members of the United States Armed Forces serving in Iraq began;
		Whereas, on June 30, 2009, the United States Armed Forces
			 withdrew from Baghdad and other cities in accordance with the Status of Forces
			 Agreement between the United States and the Government of Iraq;
		Whereas, on March 7, 2010, with the support of the United
			 States Armed Forces and coalition forces, Iraqi parliamentary elections are
			 held under the control of Iraqi security forces, with voter turnout registering
			 above 60 percent;
		Whereas in September 2010, the remaining combat forces of
			 the United States Armed Forces departed from Iraq, prompting the redesignation
			 of the contingency operation from Operation Iraqi Freedom to Operation New
			 Dawn;
		Whereas, on December 18, 2011, all remaining members of
			 the United States Armed Forces departed from Iraq;
		Whereas between March 2003 and December 2011, more than
			 1.5 million members of the United States Armed Forces served in Operation Iraqi
			 Freedom and Operation New Dawn;
		Whereas 4,486 members of the United States Armed Forces
			 made the ultimate sacrifice while serving in Operation Iraqi Freedom and
			 Operation New Dawn and more than 32,000 members of the United States Armed
			 Forces were wounded during almost nine years of military operations in
			 Iraq;
		Whereas four Medals of Honor, the highest United States
			 award for military valor, were awarded for service in Operation Iraqi Freedom
			 and Operation New Dawn;
		Whereas at least 327 Silver Stars, 21 Navy Crosses, and 15
			 Distinguished Service Crosses were awarded to members of the United States
			 Armed Forces for gallantry in Operation Iraqi Freedom and Operation New Dawn;
			 and
		Whereas March 19, 2013, is the 10th anniversary of the
			 start of United States military operations in Iraq as Operation Iraqi Freedom
			 and Operation New Dawn: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)extends its
			 gratitude to the more than 1.5 million members of the United States Armed
			 Forces, from both the regular and reserve components of the Army, Navy, Air
			 Force, Marine Corps, Coast Guard, and Merchant Marine, who served in Operation
			 Iraqi Freedom and Operation New Dawn;
			(2)recognizes the success of the United States
			 Armed Forces in operations against a dangerous and determined enemy;
			(3)recognizes the tremendous personal
			 sacrifice of the members of the United States Armed Forces who served in
			 Operation Iraqi Freedom and Operation New Dawn, many of whom were committed to
			 multiple deployments away from loved ones, and the contributions of military
			 families on the homefront;
			(4)pays tribute to the 4,486 members of the
			 United States Armed Forces who lost their lives in Operation Iraqi Freedom and
			 Operation New Dawn; and
			(5)commits itself to
			 honoring the memory of these heroes for their courage and sacrifice.
			
